Citation Nr: 0610247	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  05-33 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury.

2.  Entitlement to service connection for the residuals of a 
head injury, claimed as a tumor and chronic headaches.

3.  Entitlement to service connection for the residuals of a 
right forearm injury, claimed as rheumatism.

4.  Entitlement to service connection for the residuals of a 
rib injury.

5.  Entitlement to service connection for a leg disability.

6.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from February 1943 to 
November 1946. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefits sought on 
appeal.  This appeal is advanced on the docket under the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) 
because the veteran is over seventy-five years old.

The veteran submitted his VA Form 9, Appeal to Board of 
Veterans' Appeals, in September 2005 and requested that he be 
afforded a hearing before the Board to be scheduled at the 
RO.  He specifically stated that he would be willing to 
accept a video conference.  Unfortunately, the requested 
hearing has not been scheduled.  As such, this appeal must be 
remanded to allow the veteran to present personal testimony 
as requested.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following action:

Schedule the veteran for a hearing before 
the Board to be held at the RO as soon as 
possible.  The veteran is willing to 
accept a video conference.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

